Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:.

Guanter (US 2003/0123328) discloses a dial 8, a printed circuit board 16. The PCB 16 is between motor 17 and dial 8 and a drive shaft extends through the PCD and the dial. Guanter does not teach the rigid mounting plate extending under the dial.

Sekiguchi (US 6751164) discloses a timepieces comprising: a case middle (6 – figure 6) closed by a glass (48), the case middle including: a dial (51), a rigid mounting plate (65) extending under the dial (51), a motor module comprising an electric motor (motors 36 figure 3, hand shaft figure 3), a printed circuit board (67), wherein at least a first portion of the printed circuit board is interposed between the mounting plate and the motor module (66, 65).
Sekiguichi does not disclose the means for securing. The shaft hands extend through the PCB. However, the examiner did not think calling the shaft hands the means for securing was a reasonable interpretation pursuant to broadest reasonable interpretation standards. The shaft portions connect the display hands to the motor any “securing” operation would be to support the hands, not the PCB or motor. More importantly those skilled in the art of horology would be able to readily understand that a hand shaft would not be a securing means within the meaning used in the claim.


Lagorgette US 2017/0176945) teaches a motor module – title including securing screws figure 28. Lagorgette is cited to show the complexity in the art regarding motor modules and PCBs – paragraphs 7, 8, 35. Paragraph 35 provides emphasis that it is normal to mount a motor module with screws, but when the support is a PCB elastic structures are preferred. Paragraph 41 discusses using adhesive. 
As can be seen in the Lagorette discussion care must be given to not defacto use one attachment means interchangeably without considering the proper context. Or in other words Yoshizumi teaches a securing means of claim 1, but no motor module. Sekiguchi teaches the limitations of claim 1, but not securing means as recited. Lagorgette discusses the state of the art to suggest why examples of Sekiguchi do not include securing means taught by Yoshizumi. The state of the art in regard to motor modules and PCBs is to use elastic securing means, adhesives, or general clamping and pressure as is shown in the prior art examples of record. Thus a 103 modification of the prior art references of record is deemed inappropriate and the amendment of record is deemed to place the case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






5-20-21
/SEAN KAYES/Primary Examiner, Art Unit 2844